

115 HR 1588 IH: Servicemember Intimate Privacy Protection Act
U.S. House of Representatives
2017-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1588IN THE HOUSE OF REPRESENTATIVESMarch 16, 2017Ms. Speier (for herself, Mr. Bishop of Georgia, Mr. Brady of Pennsylvania, Mrs. Davis of California, Ms. Gabbard, Mr. Himes, Ms. Kuster of New Hampshire, Ms. Norton, Ms. Rosen, Ms. Shea-Porter, Mr. Walz, Mr. Costello of Pennsylvania, Mr. O'Halleran, and Ms. Frankel of Florida) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend the Uniform Code of Military Justice to prohibit the nonconsensual distribution of private
			 sexual images.
	
 1.Short titleThis Act may be cited as the Servicemember Intimate Privacy Protection Act. 2.Prohibition on nonconsensual distribution of private sexual images (a)ProhibitionSection 920c of title 10, United States Code (article 120c of the Uniform Code of Military Justice), is amended—
 (1)by redesignating subsection (d) as subsection (e); and (2)by inserting after subsection (c) the following new subsection (d):
					
 (d)Nonconsensual distribution of private sexual imagesAny person subject to this chapter who— (1)knowingly broadcasts or distributes a visual image of another person who—
 (A)is at least 18 years of age; (B)is identifiable from the image itself or from information displayed in connection with the image; and
 (C)is engaged in a sexual act or exposes a private area; (2)obtained the image under circumstances in which a reasonable person would know or understand that the image was to remain private; and
 (3)knows or reasonably should have known that the person depicted in the image has not consented to the broadcast or distribution,
							is guilty of nonconsensual distribution of private sexual images and shall be punished as a
			 court-martial may direct..
 (b)Effective dateThe amendments made by subsection (a) shall apply to offenses committed on or after the date of the enactment of this Act.
			